UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-1326


LISA EVETTE HARRELL SHELLMAN,

                Plaintiff – Appellant,

          v.

SOCIAL SECURITY ADMINISTRATION,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:14-cv-00382-MSD-LRL)


Submitted:   August 18, 2015                 Decided:   August 28, 2015


Before GREGORY, DUNCAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lisa Evette Harrell Shellman, Appellant Pro Se. Daniel Patrick
Shean, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lisa   Evette     Shellman   appeals      the    district   court’s    order

accepting     the    recommendation      of     the    magistrate    judge    and

dismissing      as      untimely     this        action      challenging      the

Commissioner’s       decision    denying       Shellman’s    applications     for

disability insurance benefits and supplemental security income.

We   have    reviewed    the    record   and    find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Shellman v. Social Sec. Admin., No. 2:14-cv-00382-MSD-

LRL (E.D. Va. Feb. 18, 2015).                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                       AFFIRMED




                                         2